Citation Nr: 0703462	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-31 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to service connection for skin cancer.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Veteran & spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1965, and from May 1965 to April 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In April 2004, the veteran testified during a hearing before 
RO personnel.  In December 2006, the veteran testified before 
the undersigned Veterans Law Judge sitting at the Atlanta RO.  

As the veteran is appealing the initial noncompensable 
evaluation assigned for his service-connected bilateral 
hearing loss, the issue has been framed as that listed on the 
front page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

The Board notes that in the March 2003 rating decision on 
appeal, the RO denied the veteran's claims for service 
connection for a back condition, for hypertension, for 
diabetes, for heart disease, for kidney disease, for skin 
cancer, for a throat tumor, for an ear condition, and for 
PTSD.  The veteran appealed the RO's decision with respect to 
all the claims decided.  At the April 2004 RO hearing, the 
veteran withdrew from appeal his claims for service 
connection for diabetes, for kidney disease, and for a throat 
tumor.  See 38 C.F.R. § 20.204(b) (2006).  Thereafter, the RO 
issued the veteran a statement of the case on his claims for 
service connection for a back condition, hypertension, heart 
disease, skin cancer, ear condition, and PTSD.  Thereafter, 
the veteran submitted a timely VA Form 9 (Appeal to Board of 
Veterans' Appeals).  

With regard to the veteran's VA Form 9, in particular, in 
section #9 on the form, the veteran checked the box which 
noted that, "I want to appeal all of the issues listed on 
the statement of the case and any supplemental statements of 
the case that my local VA office sent to me."  He did not 
otherwise check the second box in section #9, indicating that 
he had read the statement of the case and was only appealing 
those issues he was identifying.  With his Form 9, the 
veteran included an attachment in which he made written 
arguments concerning the claims for a back condition, ear 
condition, and PTSD.  The Board notes that the RO appears to 
have interpreted the veteran's attachment as an indication 
that he only wished to appeal the claims for service 
connection for a back condition, ear condition (subsequently 
granted), and PTSD.  In response to the veteran's subsequent 
references to his claims for service connection for 
hypertension, for heart disease, and for skin cancer the RO 
notified the veteran in April 2006 and May 2006 that those 
claims were not in appellate status.  

In this case, the Board notes that the veteran clearly 
indicated that he was appealing all the claims listed in the 
statement of the case, notwithstanding the fact that he only 
included written argument as to three of those claims.  There 
is no indication from the record that the veteran has 
otherwise withdrawn from appeal his claims for service 
connection for hypertension, for heart disease, or for skin 
cancer.  Therefore, the Board finds the claims for service 
connection for hypertension, for heart disease, and for skin 
cancer, are currently in appellate status.  

(The decision below addresses the veteran's claim for service 
connection for PTSD.  Consideration of the remaining claims 
on appeal is deferred pending completion of the development 
sought in the remand that follows the decision.)  


FINDING OF FACT

The evidence is in favor of a conclusion that the veteran 
currently has PTSD as a result of an in-service stressful 
experience.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in according with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2006); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

VA's General Counsel has interpreted the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran's claimed stressor-incident 
and participation in combat need not be confirmed in every 
detail.  Only credible supporting evidence of a claimed 
stressor is necessary.  See Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124, 
128-129 (2002).  Likewise, the Court has also held that while 
receipt of a Purple Heart or a Combat Action Ribbon would 
confirm engagement in combat, the absence of such awards does 
not preclude the veteran as having been in combat.  See Daye 
v. Nicholson, No. 05-2475, __ Vet. App. __, (Nov. 22, 2006).

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, 10 Vet. App. at 142.  Furthermore, the 
Court in Cohen noted that "mental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis. . . ."  Id.

In this case, the veteran's personnel records (DA Form 20) 
reflect that he did two tours of duty in Vietnam.  In his 
first tour, from December 1966 to December 1967, the veteran 
was assigned to Troop B, 1st Squadron, 9th Cavalry, 1st Cavalry 
Division.  In his second tour, from October 1970 to April 
1971, the veteran served with Company D, 3rd Battalion/21st 
Infantry of the 196th Infantry (Light) Brigade.  Also during 
his second tour, the veteran was noted to have served with 
Headquarters and Headquarters Company (HHC) of the Americal 
(23rd Infantry) Division.  The veteran's principle duty 
during both tours in Vietnam was as "Commo (shorthand for 
communications) Chief," to include Tactical Commo Chief.  
The veteran's awards include the Air Medal and Bronze Star 
Medal.  The award citation associated with the Bronze Star 
Medal notes the following, 

For distinguishing himself by outstanding 
meritorious service in connection with ground 
operations against a hostile force in the 
Republic of Vietnam during the period December 
1966 to December 1967 . . . . He was quick to 
grasp the implications of new problems with which 
he was faced as a result of the ever changing 
situations inherent in a counterinsurgency 
operation and to find ways and means to solve 
those problems.  

In February 2004, the veteran submitted a stressor statement 
to the RO.  The veteran reported that while assigned to the 
9th Calvary, one of his duties as Commo Chief was to go to a 
hospital tent in the An Lo Valley and identify the remains of 
soldiers from the unit that had been killed in combat, and to 
pick up their personal effects.  The veteran reported that 
many of the soldiers he identified were friends, and that the 
remains were sometimes missing body parts.  In particular, 
the veteran reported that he had been required to identify 
his platoon sergeant, a man named "Huckleberry."  The 
veteran noted that he identified the remains of soldiers for 
six months had to stop because the job began to bother him 
too much.  The veteran also reported that he had been a door 
gunner on a helicopter and that he had shot and killed 
Vietnamese during the course of duties.   The veteran 
indicated that he was extremely bothered by what he had done.  
In December 2006, the veteran submitted a statement from a 
person who reportedly served with the veteran in Vietnam.  
The person noted that the identified Sergeant "Huckleberry" 
was actually a Sergeant "Hockenberry," and that he had been 
killed in action on April 4, 1967.  

The Board's own research through internet sources of the both 
the 1st Cavalry Division and the 196th Infantry (Light) 
Brigade/Americal (23rd Infantry) Division reflects that both 
units were involved in heavy combat operations during the 
veteran's assigned tours with those units in Vietnam.  
Furthermore, Troop B, 1st Squadron, 9th Cavalry appears to 
have been an air cavalry squadron; and that during 1967 the 
1st Cavalry Division area of operations included the An Lo 
Valley.  A search of the Vietnam Veterans Memorial Wall via 
internet sources reflects that a Joseph Lester Hockenberry 
(Army-Platoon Sergeant) of the 1st Cavalry Division (Air 
Mobile) was killed on April 2, 1967, by small arms fire in 
Binh Dinh, South Vietnam.  

The Board notes that while the internet source histories 
noted above are not official corroboration of the veteran's 
claimed stressor(s), this evidence is supportive of his 
contentions.  Furthermore, while the Board can not directly 
place the veteran in a hospital tent identifying the remains 
of soldiers or in a helicopter as a door gunner, such 
confirmation is not necessary.  See Suozzi and Pentecost, 
supra.  Therefore, while the veteran's claimed stressors have 
not been conclusively shown, the internet source histories 
support the veteran's contentions.  

As noted above, in a case such as this, the Board must depend 
upon the medical professionals to confirm whether the veteran 
meets the criteria for a diagnosis of PTSD under DSM-IV, and 
to determine whether the reported in-service stressors are 
sufficient to support the diagnosis.  Cohen, 10 Vet. App. at 
140, 142.  Here, a February 2004 VA psychiatric evaluation 
notes the veteran's report of nightmares once or twice a week 
associated with combat experiences in Vietnam.  The examiner 
also noted the veteran's report that he was made to identify 
the remains of dead soldiers and to pick up their belongings.  
In particular, the veteran reported befriending a platoon 
sergeant who was later killed and the veteran had been 
required to identify his remains.  Following a mental status 
evaluation, the psychiatrist's diagnosis included Axis I-
PTSD and depression.  Here, while it is not apparent to the 
Board what degree the psychiatrist's opinion has been 
influenced by any other unverified stressors reported by the 
veteran, there is a plausible basis in the record for the 
corroborated stressor that supports the psychiatrist's 
diagnosis.  

Therefore, the record shows that the veteran has a competent 
diagnosis of PTSD related to an in-service stressor-
identifying the remains of soldiers killed in combat.  This 
particular stressor incident has not been confirmed in every 
detail.  However, as noted above, such confirmation is not 
necessary.  Suozzi and Pentecost, supra.  Credible supporting 
evidence of a claimed stressor is all that is necessary.  For 
these reasons the Board concludes that the evidence is in 
favor of a conclusion that the veteran currently has PTSD as 
the result of an in-service stressor.  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

As for the remaining claims on appeal, the Board notes that 
additional development is warranted.  

In an April 2006 rating decision, the RO granted the veteran 
service connection and assigned a noncompensable rating for 
bilateral hearing loss, effective August 13, 2001.  The 
veteran appealed the noncompensable rating assigned.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In a February 2003 notice letter, the RO informed the veteran 
of what was needed to substantiate his claims for service 
connection.  Otherwise, the Board does not find that any 
notice with respect to the veteran's claim for an initial 
compensable rating for bilateral hearing loss has been 
provided.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  The Board notes that when an 
appellant has filed a notice of disagreement as to initial 
disability rating assigned, as is the case with the claim on 
appeal for bilateral hearing loss, the notice must be 
tailored to address the criteria to substantiate that claim.  
The Board does not find that such notice has been provided 
that fulfills the notice requirement under the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  

Likewise, the Board notes that the veteran has complained 
that his hearing loss is more disabling than is currently 
rated.  The veteran last underwent a VA audiological 
evaluation in June 2004.  In light of the veteran's current 
complaints and the number of years since his hearing 
disability was last evaluated, the Board finds that another 
examination would be helpful to ascertain the veteran's 
current level of impairment.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005).  

With respect to his claim for service connection for a back 
disability, the veteran contends that while in service he 
injured his back twice, and that his current back disability 
is the result of such injuries.  In this regard, the veteran 
claims to have fallen off the back end of a moving 3/4 ton 
truck.  The veteran has submitted statements from persons who 
reportedly served with him and witnessed the alleged injury.  
Additionally, the veteran contends that he again injured his 
back while jumping from a helicopter in Vietnam.  The Board 
notes that the veteran is competent to provide testimony 
concerning factual matters of which he has first-hand 
knowledge such as sustaining an injury in service.  He can 
not testify, as he would be medically incompetent to do, 
about a diagnosis or etiology of any illness or injury, such 
as a back disability.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  

A review of the veteran's service medical records reflects no 
complaint or treatment for a back injury or disability.  
Post-service medical evidence reflects that in July 1974, the 
veteran was noted to have injured his back when he was moving 
a trash can and a 55-pound drum in his back yard.  As a 
result, in August 1974, the veteran underwent a lumbar 
laminectomy with removal of herniated disc at L4-5 and L5-S1 
on the left.  A complete rupture was identified at L5-S1.  
The veteran was noted to have done well after the August 1974 
surgery until reinjuring his back in a car-truck accident in 
December 1976.  In March 1977, he underwent an additional 
lumbar laminectomy at L4-5 and L5-S1, on the left with disc 
excision at each level.  

The Board notes that an October 1977 radiology report 
associated with the veteran's lumbar spine notes marked 
narrowing of the L5-S1 interspace and slight narrowing of the 
L4-L5 interspace.  There was also anterior spurring at the 
level of the L1-L2 interspace and T11-T12 interspace.  
Furthermore, the radiologist noted that there was anterior 
wedging of T12 and "the changes here appear to be of long 
standing duration with secondary traumatic arthritic changes 
demonstrated."  Likewise, in a May 1982 letter, one of the 
veteran's treating physician's noted that the veteran was 
totally disabled due to severe low back pain.  The low back 
pain was related to the veteran's post-operative disc 
surgery.  At the same time, the physician noted that the 
veteran suffered from degenerative arthritis of the low back.  

In this case, the medical evidence clearly demonstrates that 
the veteran underwent post-service laminectomies due to 
injuries not related to his periods of service.  At the same 
time, it is not apparent whether any identified 
degenerative/traumatic arthritic changes associated with the 
veteran's spine are related to his post-service back injuries 
or necessarily a result of his claimed back injuries during 
service.  The Court has held that VA adjudicators may 
consider only independent medical evidence to support their 
findings; they may not rely on their own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); see also Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(The Board is not permitted to engage in speculation as to 
medical causation issues, but must provided a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision.)

Therefore, in light of the veteran's current back disability, 
competent lay evidence demonstrating the incurrence of injury 
in service, and the need for additional clinical findings and 
medical opinion as to the etiology of any current back 
disability, the RO should arrange for the veteran to undergo 
examination by an appropriate VA examiner.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In particular, the 
examiner should address the nature and etiology of any and 
all disabilities of the veteran's back, and whether any such 
identified disability is related to the veteran's period of 
active military service.  Any medical opinion offered should 
be based upon consideration of the veteran's complete 
documented history and assertions through review of the 
claims file.  Such examination is needed to fully and fairly 
evaluate the claim for service connection for a back 
disability on appeal.  38 U.S.C.A. § 5103A(d).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

The veteran is advised that failure to report to any 
examination scheduled regarding his claim for service 
connection for a back disability or for an initial 
compensable rating for bilateral hearing loss, without good 
cause, may result in denial of that claim(s).  38 C.F.R. § 
3.655 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for service 
connection for a back disability and for an initial 
compensable rating for bilateral hearing loss on appeal.  In 
this respect, the Board notes that additional VA medical 
records have been associated with the claims file since the 
last adjudication of the veteran's claim for service 
connection for a back disability in April 2006.  Some of 
these medical records reflect the veteran's treatment or 
diagnosis for a back disability.  Therefore, any subsequent 
adjudication of the veteran's claim should include 
consideration of those additional VA medical records, as 
appropriate.  

Finally, as noted above, the Board has determined that the 
veteran's claims for service connection for hypertension, for 
heart disease, and for skin cancer are currently in appellate 
status.  In his September 2004 VA Form 9, in which he 
perfected his appeal as to those issues, the veteran 
requested a hearing before a member of the Board sitting at 
the RO.  The veteran was afforded a travel board hearing in 
December 2006 at the Atlanta RO, during which he testified 
only with regards to his claims for a back disability, PTSD, 
and bilateral hearing loss.  The Board presumes that the 
veteran was under the impression at that time that his claims 
for service connection for hypertension, for heart disease, 
and for skin cancer were not in appellate status.  

In light of this fact, and the Board's conclusion that those 
claims are in appellate status, procedural due process 
requires that the veteran be given another opportunity, if he 
so desires, to present testimony regarding his claims for 
service connection for hypertension, for heart disease, and 
for skin cancer during a Board hearing.  See 38 C.F.R. 
§ 20.700 (2006) (A hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person); see also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Under these 
circumstances, and in accordance with his request, the 
veteran must be provided an opportunity to present testimony 
during a Board hearing.  The veteran is advised that if he 
desires to withdraw the hearing request prior to the hearing, 
he may do so in writing.  See 38 C.F.R. § 20.702(e) (2006).  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that the more detailed notice 
obligations set forth in 38 U.S.C.A. 
§ 7105(d) and § 5103A are met regarding 
the claim for an initial compensable 
rating for bilateral hearing loss.  

Likewise, the RO should invite the 
veteran and his representative to provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
veteran's claim for service connection 
for a back disability.  

2.  After securing any additional 
records, the veteran should be afforded 
VA audiological and orthopedic 
examinations to evaluate the current 
severity of his bilateral hearing loss, 
as well as to determine the etiology of 
any currently identified back disability.  
The claims folder should be made 
available to the examiner(s) for review.  

Audiological Examination-The evaluation 
should include a controlled speech 
discrimination test (Maryland CNC) as 
well as a puretone audiometry test as 
required by 38 C.F.R. § 4.85(a) (2006).  

Orthopedic Examination-All appropriate 
tests and studies (to include X-rays and 
range of motion studies, reported in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should be asked to 
review the claims file (in particular, 
service medical records, witness 
statements from service members, as well 
as that medical evidence associated with 
the veteran's post-service injuries to 
his back in 1974 and 1976), examine the 
veteran, and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any identified 
disability associated with the veteran's 
back is related to his period of active 
military service.  The reasons and basis 
for the examiner's opinion should be 
given.  

All examination results, along with the 
complete rationale for any opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims on appeal 
for service connection for a back 
disability and for an initial compensable 
rating for bilateral hearing loss (to 
include, with respect to the claim for 
service connection for a back disability, 
consideration of those additional VA 
medical records associated with the 
claims file since the veteran's claim was 
last adjudicated in April 2006).  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

4.  Regarding those claims for service 
connection for hypertension, for heart 
disease, and for skin cancer, the RO 
should schedule the veteran for a hearing 
before a member of the Board sitting at 
the RO in accordance with his September 
2004 request.  The RO should notify the 
veteran of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2006).  The veteran is 
advised that if he desires to withdraw 
his hearing request prior to the hearing, 
he may do so in writing.  

The Board notes that if the veteran does 
withdraw his hearing request with respect 
to his claims for service connection for 
hypertension, for heart disease, and for 
skin cancer, the RO should undertake any 
necessary development with respect to 
those claims and readjudicate the issues 
based on the evidence of record.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 






	(CONTINUED ON NEXT PAGE)


Veterans Claims for additional development or other 
appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


